 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRES CAMARENA HERNANDEZ,                          No. 2:19-cv-1888 DB
12                        Plaintiff,
13            v.                                          ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                        Defendant.
17

18           Plaintiff, a state inmate, has requested authority under 28 U.S.C. § 1915 to proceed in

19   forma pauperis. Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff

20   is unable to prepay fees and costs or give security for them. Accordingly, the request to proceed

21   in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By sperate order, the undersigned will

25   direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account

26   and forward it to the Clerk of the court. Thereafter, plaintiff will be obligated for monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s prison trust

28   account. These payments will be forwarded by the appropriate agency to the Clerk of the Court
                                                         1
 1   each time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28

 2   U.S.C. § 1915(b)(2).

 3           In accordance with the above, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s application to proceed in forma pauperis is granted.

 5           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 6   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 7   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 8   Director of the California Department of Corrections and Rehabilitation filed concurrently

 9   herewith.

10           3. The Clerk of the Court is directed to issue process and to serve upon plaintiff the

11   undersigned’s Scheduling Order and Order re Consent or Request for Reassignment for social

12   security cases.

13           4. Within twenty-eight (28) days from the date of this order, plaintiff shall submit to the

14   United States Marshal a completed summons, a completed USM-285 form, sufficient copies of

15   the summons and complaint for service of process in accordance with Federal Rule of Civil

16   Procedure 4(i), a copy of this order, and sufficient copies of the Scheduling Order and Order re

17   Consent or Request for Reassignment issued in this case. Information regarding the number of

18   copies currently required by the United States Marshal may be obtained from the United States

19   Marshals Service, 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030).

20           5. Within fourteen (14) days after submitting the necessary documents to the United

21   States Marshal for service or process, plaintiff shall file in this court a declaration stating the date

22   on which the documents were submitted to the United States Marshal. Failure to file a timely

23   declaration may result in an order imposing appropriate sanctions.

24           6. The United States Marshal is directed to serve process and copies of the undersigned’s

25   Scheduling Order and Order re Consent or Request for Reassignment without prepayment of

26   costs not later than sixty (60) days from the date of this order. Service of process shall be

27   completed by delivering all necessary documents to the United States Attorney for the Eastern

28   District of California and by sending copies of the summons, complaint and court orders by
                                                         2
 1   registered or certified mail to the Attorney General of the United States at Washington, D.C. See

 2   Fed. R. Civ. P. 4(i)(1)(A) & (B). Copies of the summons, complaint and court orders shall also

 3   be served by registered or certified mail on the Commissioner of Social Security, c/o Office of the

 4   General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See

 5   Fed. R. Civ. P. 4(i)(2).

 6   DATED: November 19, 2019                             /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
